Citation Nr: 1020392	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-28 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the Regional Office (RO) committed clear and 
unmistakable error (CUE) in a July 1962 rating decision 
denying service connection for hypertension.  

2.  Whether the RO committed CUE in an April 1964 rating 
decision denying service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from February 1958 to February 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) as part and parcel of an October 2006 rating decision 
that denied service connection for hypertension.  This issue 
was subsequently combined with the two issues listed on the 
title page of the decision which remained in appellate status 
after service connection for hypertension was granted.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The rating decision of July 1962, denying service 
connection for hypertension, did not incorrectly apply the 
applicable statutory and regulatory provisions existing at 
the time, such that the outcome of the claim would have been 
manifestly different but for the error.

2.  In April 1964, the RO did not address the use of 
hypertensive medication within one year of the Veteran's 
separation from service.  This was an outcome determinative 
error.


CONCLUSIONS OF LAW

1.  The July 1962 rating decision, which denied service 
connection for hypertension, did not contain CUE.  
38 U.S.C.A. § 5109A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.105(a) (2009).

2.  The April 1964 rating decision, which denied service 
connection for hypertension, contained CUE.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As a preliminary matter, the Board finds that the VCAA is not 
applicable to the CUE issues.  The United States Court of 
Appeals for Veterans' Claims (Court) has held that the VCAA 
does not apply to CUE actions.  See Livesay v. Principi, 
15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply 
to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision).

CUE

Previous decisions that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior decision: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a decision that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

The United States Court of Appeals for the Federal Circuit 
has held that in order to be CUE, the error must be of a type 
that is outcome determinative.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).

As an initial step, a claimant asserting CUE must specify the 
error.  It is not enough to merely assert that there was 
clear and unmistakable error, to make broad-brush allegations 
of such error, or to assert that the evidence was improperly 
weighed and evaluated.  Rather, the claim must be raised with 
some degree of specificity.  Fugo, 6 Vet. App. at 43-44.

A breach of a duty to assist cannot constitute CUE and "grave 
procedural error" does not render a decision of VA non-final.  
Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), overruling 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  A CUE claim 
is an attack on a prior judgment that asserts an incorrect 
application of law or fact, and an incomplete record, 
factually correct in all other respects, is not CUE.  Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994)

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of the disability 
that is linked to a disease or injury incurred in or 
aggravated by service.  38 C.F.R. § 3.303.

Where hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 C.F.R. §§ 3.307, 3.309.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 C.F.R. § 3.305.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  Id.

The Veteran maintains that the RO misapplied the appropriate 
laws and regulations that were in effect at that time and 
that the medical evidence of record, when combined with the 
proper laws and regulations, demonstrated that a grant of 
service connection for hypertension was warranted.  


July 1962

In July 1962, the RO denied service connection for 
hypertension. The RO noted that the Veteran's blood pressure 
at induction was 134/78.  The RO observed that during 
service, the Veteran was hospitalized in December 1959 for 
observation with a history of having been treated prior to 
service by his private physician.  No hypertension was found 
during service hospitalization.  The RO noted that during 
hospitalization for observation and examination, the Veteran 
was normotensive during his entire stay with average blood 
pressure readings of 135/70.  Hyperventilation syndrome was 
diagnosed.  The RO denied service connection for this 
condition because service treatment records did not show 
complaint or treatment of this condition and it was not shown 
within one year of discharge following service.  

A review of the available treatment records reveals that, at 
the time of his March 1957 pre-induction examination, normal 
findings for the heart and vascular system were reported with 
the Veteran's blood pressure being noted as 132/80.  At the 
time of the Veteran's February 1958 induction examination, 
normal findings were again reported for the heart and 
vascular system with a blood pressure reading of 134/78 being 
reported at that time.  On his February 1958 report of 
medical history, the Veteran checked the "yes" box when 
asked if he had or had ever had high or low blood pressure.  

On December 3, 1959, the Veteran was seen with complaints of 
a rapid heart beat and facial flushing.  He indicated that he 
was told in 1958 that he had high blood pressure and that he 
received a pill.  The Veteran reported that he mentioned this 
at the time of induction but his blood pressure was noted to 
be 132/80.  He indicated that he had been nervous since 1957 
when he was put "on the spot".  Blood pressure readings 
were 150/100 for the right arm and 190/130 for the left arm 
in the sitting position.  In the recumbent position, the 
Veteran's blood pressure reading was 150/100 for the right 
arm.  The Veteran had blood pressure readings of 230/140 for 
the right leg and 210/130 for the left leg.  It was the 
examiner's impression that the Veteran had hypertension.  The 
Veteran was subsequently hospitalized for observation.  

In a December 1958 hospitalization report, it was noted that 
in 1956 and 1957, the Veteran participated in weight lifting 
but stopped because of onset of vague chest pain.  It was 
also reported that in 1957, the Veteran was noted to be 
nervous, hypertensive, easily excited, and argumentative.  He 
was taken to a local doctor who noted that his blood pressure 
was elevated.  The Veteran was treated with pills which 
produced sleepiness.  His blood pressure came down to normal 
and remained so, so presumably the medication was 
discontinued.  The Veteran was noted to have been drafted in 
1958 and his blood pressure was 130/80.  For four months, 
preceding admission, the Veteran was noted to be excessively 
nervous.  He reported becoming nervous when being put on the 
spot in front of large groups.  In stressful situations blood 
rushed to his head and he became confused.  He noted having 
palpitations and facial flushing when agitated, aggravated, 
or upset.  He also reported having a pounding heart when 
walking two flights of stairs.  Elevated blood pressure 
readings were noted prior to admission.  

Blood pressure readings at the time of admission were 138/88.  
The Veteran was noted to have remained hospitalized for five 
days.  He was placed on no medications and on no special 
diet.  It was indicated that during the time the Veteran was 
hospitalized, his blood pressure averaged 130/80 and remained 
rather constant and at no time during the five days of 
hospitalization did his blood pressure rise to hypertensive 
levels.  It was noted that in view of the normal EKG, chest 
x-ray, and blood pressures, no further studies were needed.  
A diagnosis of observation for hypertension, none noted, 
treated and improved, was rendered.  

At the time of the Veteran's January 1960 service separation 
examination, normal findings were again reported for the 
heart and vascular system.  The Veteran's blood pressure was 
noted to be 120/80.  

On his October 1960 reserve report of medical history, the 
Veteran again checked the box indicating that he had had high 
or low blood pressure.  In the physician's summary, it was 
indicated that the Veteran complained of nervousness which 
originated before he went into the service, which was 
accompanied by shortness of breath, palpitations, and 
indigestion.  

At the time of an October 1960 reserve examination, the 
Veteran was noted to have had a blood pressure reading of 
160/98 on October 7th, blood pressure readings of 164/102 and 
170/100 on October 12th, and blood pressure readings of 
150/90 and 164/96 on October 13th, with a diagnosis of 
moderate hypertensive vascular disease being rendered at that 
time.  

At the time of a February 1962 VA examination, the Veteran 
was diagnosed as having hypertensive vascular disease.  

The evidence of record at the time of the July 1962 rating 
decision reveals that the Veteran had normal blood pressure 
readings when he entered service.  Although the Veteran 
reported having been told that he had hypertension prior to 
his entrance into service and indicated that he had been 
given a yellow pill, there were no findings or diagnoses of 
hypertension of record prior to service or any findings in 
the service medical or administrative records that the 
Veteran had hypertension which had existed prior to service.  
As such, the presumption of soundness was not rebutted.  

Although the Veteran had elevated blood pressure readings 
during service, as evidenced by the readings made on December 
3, 1959, the subsequent hospitalization, which immediately 
followed the elevated readings, revealed no findings or 
diagnoses of hypertension.  Moreover, a diagnosis of "no 
hypertension" was made following the Veteran's period of 
hospitalization.  Furthermore, the Veteran's blood pressure 
at the time of his January 1960 service separation 
examination was 120/80, with no findings of hypertension 
being made at that time.  Thus, service connection for 
hypertension was not warranted on a direct basis.  

While the RO did not address the claim of service connection 
for hypertension on a presumptive basis, the diastolic 
pressures reported at the time of the October 1960 
examination were not predominantly greater than 100 and the 
Veteran was not shown to be on blood pressure medication.  
Thus, the criteria for a compensable disability evaluation 
were not met.  

While the appellant did present evidence, such evidence was 
reviewed, discussed, and, ultimately, refuted by the RO as 
not being supported by the most probative medical evidence of 
record.  Failure to find otherwise by the RO is not 
"undebatable" error.  The decision to deny service connection 
was supported.  If a decision is factually supported, it 
cannot be clearly and unmistakably erroneous.

The Board appreciates that the Veteran does not agree with 
conclusions reached in the July 1962 RO decision; however, 
the Court has consistently stressed the rigorous nature of 
the concept of CUE; "clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

In view of the foregoing, the Board determines that the July 
1962 rating decision was not an "undebatable" error.  
Russell, 3 Vet. App. at 313 (defining CUE as an error that is 
"undebatable," in that "reasonable minds could only conclude 
that the original decision was fatally flawed").  As the July 
1962 rating decision was supported by the evidence and law 
then of record, it was not the product of CUE.  As evidenced 
above, there was a reasonable basis for the denial.

1964 Decision

In July 1964, the RO again denied service connection for 
hypertension.  The RO noted that review of evidence in the 
file revealed that the induction examination was negative for 
hypertension, even though the Veteran gave a history of 
abnormal blood pressure prior to service at that time.  The 
RO further noted that elevated blood pressure readings were 
found on December 3, 1959, and the Veteran was hospitalized 
for observation.  The RO observed that the Veteran gave a 
history of being nervous and hypertensive in 1957, at which 
time his local doctor gave him medication for high blood 
pressure.  During the course of that hospitalization, the 
Veteran's blood pressure readings averaged 130/80 and at no 
time did blood pressure rise to a hypertensive level.  He was 
released with a diagnosis of observation for hypertension, 
none found.  The RO further observed that separation 
examination of January 1960 showed blood pressure as 120/80.  

The RO also noted that the Veteran was examined in October 
1960 with blood pressure readings of 160/98 on October 7th, 
blood pressure readings of 162/102 and 170/100 on October 
12th, and blood pressure readings of 150/90 and 164/96 on 
October 13th.  

The RO found that the Veteran's elevated blood pressures 
preexisted service and that increased findings concerning 
this condition were not noted during service to warrant the 
grant of service connection by aggravation.  Accordingly, the 
previous denial was confirmed.  

Evidence added to the record for the time period subsequent 
to the July 1962 decision included private treatment records 
covering the time period from June 1960 to February 1962, 
which showed blood pressure readings of 158/88 in June 1960, 
with the prescription medication Softran being prescribed; a 
blood pressure reading of 156/94 in September 1960; a blood 
pressure reading of 156/88 being recorded in March 1961, with 
a change in medication; a blood pressure reading of 150/90 in 
July 1961; a blood pressure reading of 156/90 in October 
1961, with a change in medication to Hygroton; a blood 
pressure reading of 170/80 in January 1962, with a change in 
medication; and a blood pressure reading of 158/106 in 
February 1962.  

While the 1964 rating decision noted that the Veteran had 
hypertension which preexisted and was not aggravated by 
service, as noted above, the evidence of record at the time 
of the 1964 rating decision reveals that the Veteran had 
normal blood pressure readings at the time he entered 
service.  While the Veteran reported having been told that he 
had hypertension prior to his entrance into service and 
indicated that he had been given a yellow pill, there were no 
findings or diagnoses of hypertension of record prior to 
service or any findings in the service medical or 
administrative records that the Veteran had hypertension 
which had existed prior to service.  As such, the presumption 
of soundness was not rebutted.  

The Board notes that the private treatment records added to 
the record after the July 1962 denial but prior to April 1964 
decision reveal that the Veteran was prescribed hypertension 
medication within one year of his separation of service, as 
evidenced by his taking Softran, a known hypertensive drug, 
in June 1960.

Such a finding should have warranted a grant of service 
connection in conjunction with the law and regulations which 
allowed for service connection for hypertension on a 
presumptive basis if found to be of a compensable level 
within one year of separation.  

There is no indication that the use of hypertensive 
medication within one year of service was considered or that 
based on a weighing of evidence, the RO determined it was not 
probative or entitled to sufficient weight.  Failure to 
consider this evidence violates the requirement that the 
decision be based on all evidence of record.

The record does not contain medical evidence supporting the 
RO's April 1964 finding that the Veteran's hypertension was 
not related to his period of service.  Rather, the medical 
evidence indicates that the Veteran's hypertension required 
the use of hypertensive medication within one year of 
service.  At the time of the April 1964 decision, the 
competent medical evidence of record was in support of the 
claim and failure to consider this evidence was outcome 
determinative.  Thus, the Board finds that the denial of 
service connection was clearly and unmistakably erroneous.  
See, e.g., Bouton v. Peake, 23 Vet. App. 70 (2008) (noting 
that the RO's denial of the existence of medical documents 
evidencing depression secondary to service-connected 
disability and its failure to follow the regulation requiring 
that it base its determination on all evidence of record, was 
an error sufficient to satisfy the first CUE requirement; and 
that because all relevant evidence supported the claim, the 
RO's failure to correctly apply the law is the sort of error 
that manifestly changed the outcome).





(CONTINUED ON NEXT PAGE)


ORDER

The July 1962 rating decision, which denied service 
connection for hypertension, was not clearly and unmistakably 
erroneous.

The April 1964 rating decision, which denied service 
connection for hypertension, contained CUE; the appeal is 
granted.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


